Citation Nr: 0733139	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for histiosarcoma with 
lymph node metastases.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran was afforded a hearing before the RO in June 
2005.  A transcript is associated with the claims folder.  

The case has been before the Board previously, and was 
remanded in June 2006 for further evidentiary development.  
All required actions have been completed.  


FINDING OF FACT

The medical evidence of record does not show histiosarcoma 
until many years post-service; the veteran did not have 
active duty in Vietnam; there is no competent evidence of a 
nexus between histiosarcoma and any verified incident of 
service, to include claimed exposure to herbicides or other 
toxic substances.  


CONCLUSION OF LAW

Service connection for histiosarcoma with lymph node 
metastases is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & supp. 2007), significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with a claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that a December 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2002 letter, as well as a subsequent August 2006 
letter from the Appeals Management Center satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  They also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and apprised him of all Dingess elements.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide this notice to the veteran prior to the August 
2003 RO decision that is the subject of this appeal in the 
2002 letter.  This notice did not contain, however, the 
requirements set forth in the Dingess decision.  A subsequent 
letter, dated in August 2006, remedied this defect of notice.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, notwithstanding the belated notice of 
the Dingess elements, the Board determines that it cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2007 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Furthermore, 
the below decision results in a denial of the veteran's 
claim, mooting any concerns with respect to effective date or 
rating to be assigned.  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

A diagnosis of the disability at issue, histiosarcoma, is not 
in dispute.  There is no medical evidence to show that this 
disease was present during service or for many years 
thereafter.  There is also medical evidence of a nexus to 
service if the veteran was exposed to herbicides while on 
active duty as contended by the veteran.  As explained in 
more detail below, the veteran did not serve in Vietnam and 
it is not contended otherwise.  Thus, the presumptive 
provisions of 38 C.F.R. § 3.307 are not applicable.  There is 
no competent or corroborative evidence to show that the 
veteran was exposed to herbicides as a result of his duties 
during service.  Under these circumstances, VA has no duty to 
obtain an examination or medical opinion.     See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); see 
also, e.g., Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service); see also Duenas v. Principi, 18 Vet. App. 512, 516 
(2005); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
Moreover, the evidence and information of record, in their 
totality, provide the necessary information to decide the 
claim at issue in this appeal.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 4.2 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 
Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

Analysis

The veteran contends that he developed histiosarcoma, 
manifesting principally in the left thigh, as a result of 
exposure to certain toxins while in the military service.  He 
asserts that his service at McGuire AFB, New Jersey and 
Chanute AFB, Illinois involved duty where he was personally 
contaminated by exposure to jet fuels, various solvents, and 
specifically, herbicides such as Agent Orange.  The veteran 
states that part of his duty as a mechanic for C-141 and 
other cargo aircraft involved the handling of body bags as 
well as drums of herbicide, which were being transported to 
and from points overseas via the aerial port at McGuire AFB.  
Additionally, the veteran maintains that as his former duty 
stations have subsequently been found to contain (to some 
degree) environmental hazards, that such hazards have played 
a role in his development of histiosarcoma.   

According to the most recent VA examination of record, dated 
in March 2007, the veteran is currently free from malignancy, 
although he has an extensive history of treatment for 
histiosarcoma.  Indeed, the record contains volumes of 
consultations and treatments for the disorder dating back to 
at least 2002, including evidence of at least 7 courses of 
chemotherapy.  Under these circumstances, the Board finds 
that there is medical evidence of a current disability.  

The veteran's service medical records do not contain any 
notes of consultation, treatment, or diagnosis of 
histiosarcoma either in service or within a year of service 
separation and it is not contended otherwise.    

A clinical report, dated in September 2004, includes a 
notation that the veteran "may" have had exposure to Agent 
Orange and that "certainly his diagnosis is [consistent 
with] service connection to [A]gent [O]range."  A VA 
pulmonary medicine clinical report of October 2004 also 
states that the veteran's cancer "might" be related to 
Agent Orange exposure.  These opinions regarding the 
contended causal relationship are somewhat speculative in 
nature.  38 C.F.R. § 3.102 (2006) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Moreover, to 
the extent that either of these opinions supports the 
contended causal relationship, the in-service event that the 
disease is linked to, exposure to herbicides must still be 
confirmed.  The most recent medical evidence of record is a 
report of a March 2007 comprehensive VA examination that also 
addresses the specific claim that the disease at issue is due 
to exposure to herbicides (including Agent Orange) while on 
active duty.  The physician who performed this latter 
evaluation correctly stated that the veteran's cancer (a 
soft-tissue sarcoma) is one of the disorders subject to 
presumptive service connection (see 38 C.F.R. § 3.309(e)), 
and as such, the examiner believed that the determination on 
service connection was not a medical one, for if there was 
exposure to herbicides in service (a factual question), the 
veteran should be service-connected as a medical relationship 
is presumed.   

In view of the foregoing, the Board finds that this appeal 
turns primarily on the question of whether the veteran was 
exposed to any herbicides during service, including Agent 
Orange.  If the veteran had documented service in the 
Republic of Vietnam, his disorder (a soft-tissue sarcoma) 
would be presumed to be service-connected, as it is one of 
the disorders subject to such presumption under regulatory 
guidelines.  See 38 C.F.R. §§ 3.307. 3.309.  The veteran does 
not contend, nor does the evidence reflect, that he had 
service in Vietnam.  As this is the case, and as the veteran 
maintains that herbicide exposure caused his cancer, for 
service connection to be granted the veteran must show that 
he was specifically exposed to herbicides and that such an 
exposure played a causal role in the subsequent development 
of his histiosarcoma.  

As noted above, the veteran claims that he was exposed to 
herbicides while serving as an aircraft mechanic at McGuire 
AFB, New Jersey.  He testified at his RO hearing that he 
would often see drums marked with orange markers with the 
label "carcinogenics" stamped to the sides.  There are, 
however, no service personnel or service medical record that 
shows the veteran was exposed to herbicides while on active 
duty, to include as a result of his duties as an aircraft 
mechanic.  The veteran has not submitted any independent 
supportive evidence or other corroborative evidence. 

As to the claim that the veteran's histiosarcoma is due to 
exposure to other toxic substances, the Board has considered 
the veteran's assertion that his former duty stations have 
subsequently been found to contain (to some degree) 
environmental hazards, that such hazards have played a role 
in his development of histiosarcoma.   
There is no service personnel or medical record that reflects 
such exposure, nor is there any competent opinion that links 
the disease at issue to such exposure.

In summation, the Board finds that the medical evidence of 
record does not show histiosarcoma until many years post-
service and there is no competent evidence that links this 
disease to any incident of service other than herbicide 
exposure.  On the latter question, while his soft tissue 
sarcoma is linked to herbicide exposure by law, there is no 
competent or corroborative evidence of actual exposure to 
herbicides during service.  

For the reasons stated above, the Board finds that service 
connection for histiosarcoma is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990). 







ORDER

Service connection for histiosarcoma with lymph node 
metastases is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


